 In the Matter of THE AssoCIATED PRESSandAMERICAN NEWSPAPERGUILD, CIOCase No. 17-R-1042.-Decided April 16,1945Mr. Bob Cavagnaro,of Denver,Colo., for the Company.Messrs. GrahamcQScheunemann,byMr. Charles A. Graham,ofDenver, Colo.,andMiss Edna H. Berger,of New York City,for theUnion._Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIIECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly. filed by American Newspaper Guild, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The Associ-ated Press, Denver, Colorado, herein called the Company, the National,Labor Relations Board provided for an appropriate hearing upon duenotice before Robert S. Fousek, Trial Examiner. Said hearing washeld at Denver, Colorado, on February 15 and 17,1945. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'The AssociatedPress is acooperative, non-profit membership cor-poration organized and existing under the laws of the State of NewYork with its principal office in New York City. The Company'smembers own or represent newspapers, practically all of which areconducted for profit, and the Company is engaged in the gathering andcollection of news, information, and intelligence by its own instrumen-61 N. L.R. B., No. 80.574 THE ASSOCIATED PRESS575talities, by exchange with its members, and by other appropriate meansfor the use and benefit of its members, and in furnishing and supplyingthe said news, information, and intelligence to its members for publi-cation in the newspapers owned or represented by its members. Press'Association, Inc. is a wholly owned subsidiary of the Company, and isengaged in the gathering of news, information, and intelligence andthe preparation and distribution of news reports for radio broadcast.During 1944, the Company received from its members, by way ofassessment, approximately $12,000,000.The Company has at thepresent time about 2,000 employees.The Company operates throughbureau offices located at various points within and without the UnitedStates, including the District of Columbia; the six divisional bureaunews offices within the United States are located in New York City,Atlanta, Chicago, Kansas City, Denver, and San Francisco.TheCompany's foreign service is handled through and from its New Yorkoffice.In the transmission of news, information, and intelligence theCompany utilizes available forms of communication, including tele-phone, telegraph, radio and mail, all of which involve or may involveinterstate operations.This proceeding involves employees of theCompany located in Denver, Colorado, Cheyenne, Wyoming, andHelena, Montana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Newspaper Guild, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognition to the Union as theexclusive bargaining representative of its employees in Denver, Chey-enne, and Helena,on the groundthatthe employees so claimed do notconstitute an appropriate unit,and requested proof of the Union'sclaim to a majority.A statement of a Board agent, introduced into evidence at the hear-ing, indicatesthat theUnion represents a substantial number of theemployees in the unit hereinafter found to be appropriate.,,We find thata question affecting commerce has arisen concerningthe representation of employeeso t the Company,within the meaningof Section 9-(c) and Section 2 (6) and(7) of the Act.1The Field Examiner reported that the Union submitted 13 membership applications alldated in September 1944; that the names of 12 persons appearing on the applications werelisted on the Company's pay roll of December 20,1944, which contained the names of 18employees in the appropriate unit. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Union urges that all employees of the Company and its -whollyowned American subsidiaries regularly employed in the Denver, Chey-enne, and Helena bureaus, excluding the news editor, business repre-sentative, traffic chief of bureau, confidential secretary, Press As-sociation chief of bureau at Denver, and traffic employees 2 constitutean appropriate bargaining unit.The Company contends that theDenver, Cheyenne, and Helena bureaus should constitute separateappropriate units, and that the correspondents, employed in Helenaand Cheyenne, are both supervisory and confidential representativesof management, and should therefore be excluded.The Denver Bureau is the divisional headquarters for the RockyMountain Division.The bureaus under the News Editor of the Den-ver bureau, who is in charge of the Rocky Mountain Division, areDenver, Helena, Cheyenne, Alburquerque and Santa Fe.Denver,Helena, and Cheyenne are on a regional circuit which is connected tothe trunk wires through Denver.Checks and expense accounts fromthese bureaus are first sent to Denver where they are countersigned orapproved by the News Editor in Denver before being forwarded to NewYork for payment.Any recommendation with respect to personnelat Helena and Cheyenne is approved or an additional recommendationismade by the News Editor in Denver before it is forwarded to NewYork.Transfers of employees occur between Denver and Helena.A similar relationship exists between Santa Fe and Albuquerque, butdoes not exist between Santa Fe, Albuquerque, and Denver.In viewof the foregoing, we are of the opinion that the Denver, Helena, andCheyenne bureaus together constitute an appropriate bargaining unit.The correspondents at Helena and Cheyenne, whom the Companywould exclude, gather, write, edit, and file the news and punch copy.While the work of both correspondents is similar, the Helena corre-spondent is able to divide the work among the three employees in thebureau whereas the correspondent at Cheyenne, since he is the onlyemployee in that bureau, performs all of such work himself. The cor-respondents have no authority to hire or discharge; applications foremployment must be made through the News Editor in Denver andmust have this approval before such applications are forwarded toNew York. Recommendations with respect to other personnel mat-ters and office procedures generally exercised must be approved by theNews Editor in Denver.We are of the opinion that the correspond-ents are neither confidential representatives of management nor super-visory employees, and we shall include them in the unit.'We find that all employees of the Company and its wholly ownedAmerican subsidiaries regularly employed in the Denver, Cheyenne,2 These employees are currently represented under contract by the Commercial Teleg-raphers Union.3SeeMatter of The AssociatedPress,42 N. L.R B 1334. THE ASSOCIATED PRESS577and Helena bureaus, including correspondents,but excluding the con-fidential secretary,the business representative,Press Association chiefof bureau at Denver,traffic employees, traffic chief of bureau, newseditor, and all other supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect such changes in thestatus of employees,or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The AssociatedPress, Denver, Colorado,an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agent forthe National Labor Relations, Board,and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to determinewhether or not they desire to be represented by American NewspaperGuild, CIO,for the purposes of collective bargaining.CHAIRMAN MILLTS took no part in the consideration of the aboveDecision and Direction of Election.